

117 HR 1697 IH: Disability Access to Transportation Act
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1697IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Mr. Langevin (for himself and Ms. Titus) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to increase accessible transportation for individuals with disabilities.1.Short titleThis Act may be cited as the Disability Access to Transportation Act. 2.FindingsCongress finds the following:(1)According to the Centers for Disease Control and Prevention, 1 in 4 U.S. adults has a disability.(2)Section 2(b) of the Americans with Disabilities Act (42 U.S.C. 12101) recognized that individuals with disabilities face discrimination when using transportation services and sought to provide a clear and comprehensive national mandate for the elimination of discrimination against individuals with disabilities.(3)30 years after the enactment of the Americans with Disabilities Act, individuals with disabilities continue to face systemic discrimination and a lack of accessible transportation options.(4)Transportation is a core component of independent living; without the ability to easily move from one location to another, especially to drop a child off at day care, arrive at work on time, or run basic errands, true community living is impossible.(5)Technology is changing the way the transportation industry provides services.(6)As technology continues to change the way people move from one place to another, the transportation sector, including Federal agencies, local transit systems, and private entities must innovate and provide services in a way that empowers individuals with disabilities to travel independently in their communities.3.One-stop paratransit pilot program(a)In generalNot later than 6 months after the date of enactment of this Act, the Secretary of Transportation shall establish a one-stop paratransit pilot program.(b)PurposeThe purpose of the pilot program under this section is to develop or expand paratransit programs carried out pursuant to the ADA to provide for 1 stop of at least 15 minutes outside of the vehicle during a paratransit trip to prevent long wait times between multiple trips that unduly limit an individual’s ability to complete essential tasks.(c)Eligible entities(1)In generalAn entity eligible to participate in the pilot program is a transit agency that agrees to track and share information as the Secretary requires, including—(A)number of ADA paratransit trips conducted each year;(B)requested time of each paratransit trip;(C)scheduled time of each paratransit trip;(D)actual pickup time for each paratransit trip;(E)average length of a stop in the middle of a ride as allowed by this section;(F)any complaints received by a paratransit rider; (G)rider satisfaction with paratransit services; and(H)after the completion of the pilot program, an assessment by the eligible entity of its capacity to continue a one-stop program independently.(2)PreferenceThe Secretary shall give preference to entities that—(A)have comparable data for the year prior to implementation of the pilot program that can be used by the Secretary and other organizations, such as nonprofit organizations and advocacy organizations, for research purposes; and(B)plan to use agency personnel to implement the pilot program.(d)ApplicationTo be eligible to participate in the pilot program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including information on—(1)locations the eligible entity intends to allow a stop at, if stops are limited, including—(A)childcare or education facilities;(B)pharmacies;(C)grocery stores; and(D)bank or ATM locations;(2)methodology for informing the public of the pilot program;(3)vehicles, personnel, and other resources that will be used to implement the pilot program; and(4)if the applicant does not intend the pilot program to apply to the full area under the jurisdiction of the applicant, a description of the geographic area in which the applicant intends the pilot program to apply.(e)SelectionThe Secretary shall seek to achieve diversity of participants in the pilot program by selecting a range of eligible entities that includes at least 5 of each of the following:(1)An eligible entity that serves an area with a population of 200,000 people or fewer.(2)An eligible entity that serves an area with a population of over 200,000 people.(3)An eligible entity that provides transportation for rural communities.(f)ReportNot later than 3 months after the conclusion of the first 15 pilot projects carried out under this section, the Secretary shall submit to Congress a report on the results of the program, including the feasibility of developing and implementing one-stop programs for all ADA paratransit services.(g)Funding(1)Federal shareThe Federal share of the total cost of a project carried out under this section may not exceed 80 percent. (2)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $75,000,000 for each of fiscal years 2022 through 2026.4.Pedestrian facilities in the public right-of-way(a)In generalNot later than 180 days after the date of enactment of this Act, the Architectural and Transportation Barriers Compliance Board, pursuant to section 502(b)(3) of the Rehabilitation Act of 1973 (29 U.S.C. 792(b)(3)), shall publish final accessibility guidelines setting forth minimum standards for pedestrian facilities in the public right-of-way, including shared use paths.(b)Adoption of regulationsNot later than 180 days after the establishment of the guidelines pursuant to subsection (a), the Secretary shall issue such regulations as are necessary to adopt such guidelines.5.Reporting accessibility complaints(a)In generalThe Secretary of Transportation shall ensure that an individual who believes that he or she or a specific class of individuals has been subjected to discrimination on the basis of disability by a public entity may, by himself or herself or by an authorized representative, easily file a complaint with the Department of Transportation. Not later than 1 year after the date of enactment of this Act, the Secretary shall implement procedures that allow an individual to submit a complaint described in the previous sentence by phone, by mail-in form, and online through the website of the Office of Civil Rights of the Federal Transit Administration.(b)Notice to individuals with disabilitiesNot later than 18 months after the date of enactment of this Act, the Secretary shall require that each public transit provider and contractor providing paratransit services shall include on a publicly available website of the service provider, any related mobile device application, and online service—(1)the telephone number, or a comparable electronic means of communication, for the disability assistance hotline of the Office of Civil Rights of the Federal Transit Administration;(2)notice that a consumer can file a disability-related complaint with the Office of Civil Rights of the Federal Transit Administration;(3)an active link to the website of the Office of Civil Rights of the Federal Transit Administration for an individual to file a disability-related complaint; and(4)notice that an individual can file a disability-related complaint with the local transit agency and the process and any timelines for filing such a complaint.(c)Investigation of complaintsNot later than 60 days after the last day of each fiscal year the Secretary shall publish a report that lists the disposition of complaints described in subsection (a), including—(1)the number and type of complaints filed with Department of Transportation;(2)the number of complaints investigated by the Department;(3)the result of the complaints that were investigated by the Department including whether the complaint was resolved—(A)informally;(B)by issuing a violation through a noncompliance Letter of Findings; or(C)by other means, which shall be described in detail; and(4)if a violation was issued for a complaint, whether the Department resolved the noncompliance by—(A)reaching a voluntary compliance agreement with the entity;(B)referring the matter to the Attorney General; or(C)by other means, which shall be described in detail.(d)ReportUpon implementation of this section, the Secretary shall, to the extent practicable, issue a report composed of the information collected under this section for the preceding 5 years. 6.Accessibility data pilot program(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall establish an accessibility data pilot program.(b)PurposeIn carrying out the pilot program, the Secretary shall develop or procure an accessibility data set and make that data set available to each eligible entity selected to participate in the pilot program to improve the transportation planning of such eligible entities by—(1)measuring the level of access by multiple transportation modes, including transportation network companies, to important destinations, which may include—(A)jobs, including areas with a concentration of available jobs;(B)health care facilities;(C)child care services;(D)educational and workforce training facilities;(E)affordable housing;(F)food sources; and(G)connections between modes, including connections to—(i)high-quality transit or rail service;(ii)safe bicycling corridors; and(iii)safe sidewalks that achieve compliance with applicable requirements of the ADA;(2)disaggregating the level of access by multiple transportation modes by a variety of population categories, which shall include—(A)low-income populations;(B)minority populations;(C)age;(D)disability such as sensory, cognitive, and physical, including wheelchair users; and(E)geographical location; and(3)assessing the change in accessibility that would result from new transportation investments.(c)Eligible entitiesAn entity eligible to participate in the pilot program is—(1)a State;(2)a metropolitan planning organization; or(3)a rural transportation planning organization.(d)ApplicationTo be eligible to participate in the pilot program, an entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including information relating to—(1)previous experience of the eligible entity measuring transportation access or other performance management experience;(2)the types of important destinations to which the eligible entity intends to measure access;(3)the types of data disaggregation the eligible entity intends to pursue;(4)a general description of the methodology the eligible entity intends to apply; and(5)if the applicant does not intend the pilot program to apply to the full area under the jurisdiction of the applicant, a description of the geographic area in which the applicant intends the pilot program to apply.(e)Selection(1)In generalThe Secretary shall seek to achieve diversity of participants in the pilot program by selecting a range of eligible entities that shall include—(A)States;(B)metropolitan planning organizations that serve an area with a population of 200,000 people or fewer;(C)metropolitan planning organizations that serve an area with a population of over 200,000 people; and(D)rural transportation planning organizations.(2)InclusionsThe Secretary shall seek to ensure that, among the eligible entities selected under paragraph (1) program participants represent—(A)a range of capacity and previous experience with measuring transportation access; and(B)a variety of proposed methodologies and focus areas for measuring level of access.(f)DutiesFor each eligible entity participating in the pilot program, the Secretary shall—(1)develop or acquire an accessibility data set described in subsection (b); and(2)submit the data set to the eligible entity.(g)MethodologyIn calculating the measures for the data set under the pilot program, the Secretary shall ensure that methodology is open source.(h)AvailabilityThe Secretary shall make an accessibility data set under the pilot program available to—(1)units of local government within the jurisdiction of the eligible entity participating in the pilot program; and(2)researchers.(i)ReportNot later than 120 days after the last date on which the Secretary submits data sets to the eligible entity under subsection (f), the Secretary shall submit to Congress a report on the results of the program, including the feasibility of developing and providing periodic accessibility data sets for all States, regions, and localities.(j)FundingThe Secretary shall carry out the pilot program using amounts made available to the Secretary for administrative expenses to carry out programs under the authority of the Secretary.(k)SunsetThe pilot program shall terminate on the date that is 8 years after the date on which the pilot program is implemented.7.Enhanced Mobility of Seniors and Individuals with DisabilitiesSection 5338(a)(2)(D) of title 49, United States Code, is amended by striking and $285,574,688 for fiscal year 2020 and inserting $450,000,000 for fiscal year 2022, $463,500,000 for fiscal year 2023, $477,405,000 for fiscal year 2024, $491,727,150 for fiscal year 2025, and $506,478,965 for fiscal year 2026. 8.DefinitionsIn this Act: (1)ADAThe term ADA means the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).(2)StateThe term State means each of the several States, the District of Columbia, and any commonwealth, territory, or possession of the United States.(3)Transportation network companyThe term transportation network company—(A)means a corporation, partnership, sole proprietorship, or other entity, that uses an online-enabled application or digital network to connect riders to drivers affiliated with the entity in order for the driver to transport the rider using a vehicle owned, leased, or otherwise authorized for use by the driver to a point chosen by the rider; and (B)does not include a shared-expense carpool or vanpool arrangement that is not intended to generate profit for the driver.